White, P. J.
As the record fails to show that on the trial below the defendant pleaded, or that a plea to the charge in the indictment was interposed for him, the judgment must be reversed. This rule requiring a plea is founded in reason as well as law, and has been iterated and reiterated until it is matter of surprise that at this day its necessity should ever become a matter for adjudication in courts of last resort. Such error is fundamental, for without a plea there was no issue to be tried and determined.
The judgment is reversed and the cause remanded.

Reversed and remanded.

Opinion delivered January 20, 1883.